Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 This action is in response to amendments and arguments received on 11/11/2020. Claims 12-17 and 20-22 were previously pending. Claims 12 and 22 are amended.
 Applicant’s amendments to the claims have overcome each and every objections in the previous Non-Final Office Action mailed on 10/27/2020.
 A complete action on the merits of claims 12-17 and 20-22 follows below:

Allowable Subject Matter
Claims 12-17 and 20-22 are allowed.
Claim 12 is allowed for disclosing the gripper is configured to remove the remainder from the product by moving upward while gripping the remainder, said moving upward is by a larger force than a suction attachment force of the suction attacher. This limitation with other claimed limitations of claim 12 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claims 13-17 and 20-21 are allowed due to dependency on allowed claim 12.
Claim 22
The closest prior art to the claimed invention of claims 12 and 22 are Bauch et al. (US Patent No. 9,156,179) and Gallucci (US Publication No. 2018/0208422); but as discussed in detail in previous Non-Final office action Bauch et al. alone or in combination with Gallucci does not teach these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        February 22, 2021